IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-46,870-03


EX PARTE LEON THOMAS BURNETT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 44614 IN THE 23RD DISTRICT COURT

FROM BRAZORIA COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
deadly weapon in a penal institution and sentenced to three years' imprisonment.  His sentence was
ordered to run consecutively with his sentence for aggravated assault in cause number 530001.  He
did not appeal his conviction.
	Applicant contends that his sentence in cause number 530001 has discharged, the procedures 
for determining parole eligibility at the Texas Department of Criminal Justice violate his due process
rights, and he should have been credited with 7 months and 29 days of pre-sentence time. 
	After reviewing the record, we conclude that Applicant's first and second grounds are
without merit.  They are denied.  His third ground is dismissed.  Ex parte Ybarra, 149 S.W.3d 147 
(Tex. Crim. App. 2004); Ex parte Deeringer, 210 S.W.3d 616 (Tex. Crim. App. 2006).  Accordingly,
this application is denied in part and dismissed in part.

Filed: September 19, 2012
Do not publish